Jenkins, P. J.
Under the decision of the Supreme Court in answer to the question certified to it by this court in this ease, the defendant father, who kept and maintained an automobile for the comfort and pleasure of his wife and minor children, and who permitted a non-dependent, self-supporting adult son to reside in his home ■ without charge and by custom voluntarily permitted such son to drive the car for the comfort and pleasure of the son upon the same footing as the father’s wife and minor children, could be held liable for personal injuries on account of the negligent operation of the automobile by the son, a eodefendant with the father, where at the time of such operation the son was driving the car for his own recreation and pleasure by the express or implied permission of the father. Hubert v. Harpe, 181 Ga. 168 (118 S. E. 167). Under these principles, the verdict for the plaintiff was authorized, not only against the son, but against the father; and the trial court did not err in giving in charge to the jury the instructions complained of, as to the liability of the father for such negligence by his adult son, these charges being in substantial accord with the rules determined by the Supreme Court.

Judgment affirmed.


Stephens and Sutton, JJ., concur.